Name: 2012/273/EU: Council Decision of 14Ã May 2012 on the signing, on behalf of the Union, of the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction
 Date Published: 2012-05-24

 24.5.2012 EN Official Journal of the European Union L 134/4 COUNCIL DECISION of 14 May 2012 on the signing, on behalf of the Union, of the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part (2012/273/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3) and Articles 207 and 209, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 27 July 2009, the Council authorised the Commission to negotiate a Framework Agreement on Partnership and Cooperation with Mongolia (the Agreement). (2) The provisions of the Agreement that fall within the scope of Part Three, Title V of the Treaty on the Functioning of the European Union bind the United Kingdom and Ireland as separate Contracting Parties, and not as part of the European Union, unless the European Union together with the United Kingdom and/or Ireland have jointly notified Mongolia that the United Kingdom or Ireland is bound as part of the European Union in accordance with the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union. If the United Kingdom and/or Ireland cease(s) to be bound as part of the European Union in accordance with Article 4a of the Protocol (No 21), the European Union together with the United Kingdom and/or Ireland are to immediately inform Mongolia of any change in their position in which case they are to remain bound by the provisions of the Agreement in their own right. The same applies to Denmark in accordance with the Protocol (No 22) on the position of Denmark annexed to those Treaties. (3) Where the United Kingdom and/or Ireland has/have not provided the notification required under Article 3 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the area of Freedom, Security and Justice, they do not take part in the adoption by the Council of this Decision to the extent that it covers provisions pursuant to Part Three, Title V of the Treaty on the Functioning of the European Union. The same applies to Denmark in accordance with the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union. (4) The Agreement should be signed subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part, is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day following its adoption. Done at Brussels, 14 May 2012. For the Council The President C. ASHTON (1) The text of the Agreement will be published together with the decision on its conclusion.